Affirmed as Reformed and Memorandum Opinion filed February 21, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00628-CR

                   JASMINE MONIQUE STELLY, Appellant
                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1312109

                  MEMORANDUM                       OPINION
      This is an appeal seeking reformation of the judgment. Appellant Jasmine
Monique Stelly entered a guilty plea, without an agreed recommendation on
punishment, to assault causing bodily injury to a public servant. After a pre-
sentence investigation, the trial court sentenced appellant to confinement for five
years in prison. In two issues on appeal, appellant contends that there is insufficient
evidence in the record to support the court costs in the amount of $249.00 assessed
against her in the judgment and that the judgment erroneously recites that appellant
waived her right to appeal. We reform the trial court’s judgment to delete the
specific amount of costs assessed and the language that appellant waived her
appeal. We affirm the judgment as modified.

      In its judgment, the trial court ordered appellant to pay $249.00 in court
costs. The clerk’s record filed with this court does not contain a bill of costs or any
other evidence showing the amount of court costs.

      In Johnson v. State, ___ S.W.3d ___, No. 14-11-00693-CR; 2012 WL
4878803, at *3 (Tex. App.—Houston [14th Dist.] Oct. 16, 2012, no pet. h.), this
court held that when the record does not support the assessment of a certain dollar
amount in costs, the trial court errs in entering a specific dollar amount in its
judgment.

      The trial court did not err in ordering appellant to pay costs, as such is
mandated by the Texas Code of Criminal Procedure. See Tex. Code Crim. Proc.
art. 42.16. The court erred, however, in entering a specific dollar amount of costs
in the judgment without any support in the record. See Johnson, at *3.

      Because there is no evidence in the record to support the trial court’s
assessment of a specific dollar amount as court costs, we sustain appellant’s first
issue and reform the trial court’s judgment to delete the specific amount of costs
assessed. See id. at *5.

      The judgment, a pre-printed form, contains the following recitation:
“APPEAL WAIVED. NO PERMISSION TO APPEAL GRANTED.” Appellant
asks this court to reform the judgment to delete this notation. The State did not
respond to this issue.

      There is no signed waiver of the right to appeal contained in our record.
Appellant’s plea of guilty was not entered pursuant to a plea-bargain agreement.

                                          2
The trial court filed an amended certification of the defendant’s right of appeal in
which the court certified that appellant has the right to appeal. See Tex. R. App. P.
25.2(d). It is apparent from the record that appellant has the right to appeal, and the
boilerplate language that appellant waived her right to appeal does not comport
with the record.

      An appellate court has the power to correct and reform a trial court judgment
“to make the record speak the truth when it has the necessary data and information
to do so . . . .” Nolan v. State, 39 S.W.3d 697, 698-99 (Tex. App.—Houston [1st
Dist.] 2001, no pet.) (quoting Asberry v. State, 813 S.W.2d 526 529 (Tex. App.—
Dallas 1991, pet. ref’d)). Accordingly, we sustain appellant’s second issue and
reform the trial court’s judgment to strike the language reciting “APPEAL
WAIVED. NO PERMISSION TO APPEAL GRANTED.”

      We affirm the judgment as reformed.



                                   PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3